Case 1:19-cv-00578-JMS-RT Document 17 Filed 12/12/19 Page 1 of 5     PageID #: 69




 Alan Alexander Beck
 Law Office of Alan Beck
 2692 Harcourt Drive
 San Diego, CA 92123
 (619) 905-9105
 Hawaii Bar No. 9145
 Alan.alexander.beck@gmail.com

 Stephen D. Stamboulieh
 Stamboulieh Law, PLLC
 P.O. Box 4008
 Madison, MS 39130
 (601) 852-3440
 stephen@sdslaw.us
 MS Bar No. 102784
 *Admitted Pro Hac Vice
 Attorneys for Plaintiffs

                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF HAWAII

 TODD YUKUTAKE and DAVID                   )
 KIKUKAWA                                  )
                                           )
 Plaintiffs,                               )
                                           )   Civil Action No. 19-578 (JMS-RT)
 v.                                        )
                                           )   PLAINTIFFS’ SCHEDULING
 CLARE E. CONNORS, in her                  )   CONFERENCE STATEMENT;
 Official Capacity as the Attorney General )   CERTIFICATE OF SERVICE
 of the State of Hawaii and the CITY and   )
 COUNTY OF HONOLULU                        )   SCHEDULING CONFERENCE
                                           )   DATE: January 7, 2020
 Defendants.                               )   TIME: 9:00 AM
 ____________________________________)         JUDGE: Hon. Rom Trader




                                       1
Case 1:19-cv-00578-JMS-RT Document 17 Filed 12/12/19 Page 2 of 5              PageID #: 70




           PLAINTIFFS’ SCHEDULING CONFERENCE STATEMENT

          COME NOW, Plaintiffs, by and through their attorneys of record, Alan

 Alexander Beck and Stephen D. Stamboulieh, and hereby submit PLAINTIFFS’

 SCHEDULING CONFERENCE STATEMENT pursuant to Rule 16.2 of the Rules

 of the United States District Court for the District of Hawaii and Orders dated

 October 24, 2019 and October 25, 2019:

    I.       Statement of the Case.

          This is a facial and as applied challenge to the requirements for: 1) Plaintiffs

    to bring a newly acquired firearm to Honolulu Police Department for registration;

    2) the implementation of Hawaii’s permit to acquire a handgun scheme as a

    significant impediment to handgun ownership in Hawaii; 3) Defendants’

    requirement that Plaintiffs appear in person to pick up an approved permit to

    acquire instead of transmitting said permit electronically or by other means; and

    4) the validity of permits to acquire expiring after an arbitrary number of days.

    Plaintiffs allege, inter alia, that Defendants are violating Plaintiffs’ Second

    Amendment rights by significantly impeding the lawful acquiring of handguns.


    II.      Statement of Jurisdiction.

          This Court has subject matter jurisdiction over this matter pursuant to 28

    U.S.C. §§ 1331, 1343, 2201, 2202 and 42 U.S.C. § 1983 and § 1988. Venue is

    appropriate in this Court pursuant to 28 U.S.C. § 1391.

                                              2
Case 1:19-cv-00578-JMS-RT Document 17 Filed 12/12/19 Page 3 of 5           PageID #: 71




   III.    Jury Trial.

        Plaintiff has not made a demand for a jury trial. Defendants have been served.

   Defendants Clare E. Connors, in her official capacity as the Attorney General of

   the State of Hawaii and the City and County of Honolulu have both answered the

   Complaint.


   IV.     Disclosures.

        The parties have agreed that the Initial Disclosures required by Rule 26(a) of

   the Federal Rules of Civil Procedure will be due on or before sixty (60) days after

   completion of the Scheduling Conference.

   V.      Discovery and Pending Motions.

        The parties have not yet begun discovery in this matter. There are no pending

   motions.

   VI.     Special Procedures.

        As reported in the Report of the Parties’ Planning Meeting, a protective order

   may be required if the parties produce confidential information. However, at this

   time, the parties do not know if one will be necessary. Plaintiffs do not anticipate

   any other special procedures at this time.




                                           3
Case 1:19-cv-00578-JMS-RT Document 17 Filed 12/12/19 Page 4 of 5          PageID #: 72




      Prospects for settlement with the City and County of Honolulu appear to be

   above average. Prospects for settlement with Defendant Connors remain low at

   this time.

      Plaintiffs would be amenable to a settlement conference should the

   Defendants request one.

   VII. Related Cases.

      Plaintiffs are unaware of any related cases.

   VIII. Additional Matters.

      Plaintiffs respectfully request that counsel for Plaintiffs be allowed to appear

   telephonically at the January 7, 2020 scheduling conference and Defendants do

   not object to this request.

   Dated: December 12, 2019.

                                       Respectfully submitted,

                                       TODD YUKUTAKE AND DAVID KIKUKAWA

                                       /s/ Alan Beck
                                       Counsel for Plaintiffs


                                              /s/ Stephen D. Stamboulieh
 Alan Alexander Beck                          (619) 905-9105
 Law Office of Alan Beck                      Hawaii Bar No. 9145
 2692 Harcourt Drive                          Alan.alexander.beck@gmail.com
 San Diego, CA 92123

                                          4
Case 1:19-cv-00578-JMS-RT Document 17 Filed 12/12/19 Page 5 of 5   PageID #: 73




 Stephen D. Stamboulieh                   (601) 852-3440
 Stamboulieh Law, PLLC                    stephen@sdslaw.us
 P.O. Box 4008                            MS Bar No. 102784
 Madison, MS 39130                        *Admitted Pro Hac Vice




                                      5
